It is permissible for one to testify that another appeared nervous or excited. 4 Mich. Dig. p. 210, par. 290 (3).
There can be no reversal predicated upon the rulings of the court in refusing to permit defendant to ask the witness India Baugh on cross-examination, "Do you say you did or did not tell Mr. Hill that Otto Shaw had kidnapped Indiana Morgan?" because this witness had just testified that she had, and as to when the witness was again at Mr. Hill's office was immaterial.
As to whether the little girl had on a former occasion "jumped on defendant's car" was not relevant to the issues here.
The testimony as to lacerations of the parts, by the witness Simpson, did not call for the testimony of an expert, and hence his testimony on this point was admissible without his having to qualify.
Refused charge 2 has been recently condemned in Alonzo Jones v. State, 213 Ala. 390, 104 So. 773.
We find no error in the record, and the judgment is affirmed.
Affirmed.